DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Preliminary Amendment filed on January 21, 2021, has been received and entered.




3.	Applicant’s election on January 21, 2021, of Group I without traverse, is acknowledged. 






Claim Disposition
4.	Claims 1-6 are pending. Claim 1 is under examination. Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Information Disclosure Statement

5.	To date no Information Disclosure Statement has been filed. Applicant is reminded of the duty to disclose.
 



Abstract Objection
6.	The Abstract is objected to because the organism name is not italicized see for example, “Schizochytrium limacinum” and  “Schizochytrium sp. strain”.
Appropriate correction is required.


Specification
7.	The specification is objected to for the following informalities:
The specification is objected to because the organism name is not italicized see for example, “Schizochytrium sp. strain” (see page 2 for example and throughout the specification).
Appropriate correction is required.



Claim Objection
8.	Claims 1-4 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to recite, 
“A [[Schizochytrium sp]] Schizochytrium sp. strain, characterized in that the [[Schizochytrium sp]] Schizochytrium sp. strain is classified and named as [[Schizochytrium sp]] Schizochytrium sp. HX-RS with a preservation number of CCTCC NO: M2017046”.
Appropriate correction is required.
	




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is directed to a microorganism of the genus 
Schizochytrium sp. The claimed invention is directed to “a Schizochytrium sp. strain, characterized in that the Schizochytrium sp. strain is classified and named as  Schizochytrium sp. HX-RS with a preservation number of CCTCC NO: M2017046”. Therefore it appears to be deposited materials that are critical to the claimed invention.
The instant specification discloses on page 6 that Schizochytrium sp. HX-RS, has been preserved in China Center for Type Culture Collection (CCTCC) on February 20, 2017, with preservation number of CCTCC NO: M2017046, however, there is no indication that a deposit was made under the Budapest Treaty, on February 20, 2017, and the depository address is missing. The specification does not contain all of the required information for a deposit. Therefore, invention of claim 1 is rejected as containing 
Applicant's deposit would satisfy the enablement requirements of 35 U.S.C. 112, provided that the following conditions are met. It is noted that the specification on pages 6 indicates a preservation date, accession number and depository name, however, does not provide the depository address, indicate that the deposit was made under the Budapest Treaty, and there’s no information regarding public availability. Thus, the invention is not adequately described and one skilled in the art would not have access to the necessary materials to be able to practice the claimed invention. Applicant makes reference to the deposit number, however, this is not sufficient to illustrate that the information is publicly available or give the assurance that all of the conditions of 37 CFR 1.801-1.809 have been met. If deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
(A) During the pendency of this application, access to the invention will be afforded tothe Commissioner upon request; 
 
(C) The deposits will be maintained in a public depository for a period of 30 years or 5years after the last request or for the effective life of the patent, whichever is longer;(D) The deposits were viable at the time of deposit; 
(E) The deposits will be replaced if they should ever become non-viable. 
This requirement is necessary when a deposit is made under the provisions of theBudapest Treaty as the Treaty leaves these specific matters to the discretion of each member State. Amendment of the specification to disclose the date of the deposit and the complete name and address of the depository is required. For further information concerning deposit practice, applicants attention is directed to In re Lundark 773 F 2d 1216 227 USPQ CCAFC and 37 CFR 1.801-1.809. 



Conclusion


10.	No claims are presently allowable.


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652